Exhibit 10.1

EXECUTION VERSION

COLONY MARK TRANSFER AGREEMENT

This COLONY MARK TRANSFER AGREEMENT (this “Agreement”) is entered into as of
December 23, 2014, by and among Colony Financial, Inc., a Maryland corporation
(“CFI”), CFI RE Masterco, LLC, a Delaware limited liability company and
wholly-owned subsidiary of CFI (“Transferee” and together with CFI, the
“Transferee Group”) and New Colony Holdings, LLC (“Transferor”), a Delaware
limited liability company, wholly-owned by Thomas J. Barrack, Jr.

WHEREAS, CFI, Transferee, Colony Capital Holdings, LLC (“CC Holdings”), Colony
Capital, LLC (“CC”), Colony Capital OP Subsidiary, LLC (“NewCo”), CCH Management
Partners I, LLC (“CCH”), Colony Capital Holdings, LLC, FHB Holding LLC (“FHB
LLC”) and Richard B. Saltzman (“Saltzman”) are parties to that certain
Contribution and Implementation Agreement dated as of the date hereof (the
“Contribution Agreement”), pursuant to which, among other things, (i) CC
Holdings, CC and CCH will contribute the CC Contributed Assets (as defined in
the Contribution Agreement) to NewCo and CC Holdings, CC and CCH subsequently
will contribute all of CC’s and CCH’s interests in NewCo to Transferee, (ii) FHB
LLC will contribute the CRP Interests (as defined in the Contribution Agreement)
to Transferee and (iii) Saltzman will contribute the CRM Interests (as defined
in the Contribution Agreement) to Transferee (the foregoing clauses (i) through
(iii), the “Contribution”); and

WHEREAS, in connection with the Contribution, Transferor desires to sell,
assign, transfer, convey and deliver to Transferee (or a Subsidiary of
Transferee as Transferee shall designate), and Transferee desires to purchase
and acquire from Transferor, all of Transferor’s right, title and interest in
and to the Colony Mark (as defined in the Contribution Agreement), conditioned
upon and effective as of, the Closing (as defined in the Contribution
Agreement), subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Defined Terms:

(a) All capitalized terms used in this Agreement which are not defined in this
Agreement shall have the respective meanings set forth in the Contribution
Agreement.

(b) “Contingent Units” means the sum of (i) FFO Additional Contingent Payment
Units, (ii) FFO Contingent Payment Units, (iii) RE Capital Raise Additional



--------------------------------------------------------------------------------

Contingent Payment Units, (iv) RE Capital Raise Contingent Payment Units and
(v) Non-RE Capital Raise Contingent Payment Units, in each case as finally
determined and delivered pursuant to Section 3.5(h) of the Contribution
Agreement.

(c) “Mark Allocation Factor” means a fraction, the denominator of which is
(i) $15,000,000 and the numerator of which is (ii) $547,500,000.

(d) “Mark Class A Closing Share Percentage” means the (i) Applicable Closing
Consideration Share Percentage plus (ii) FHB LLC’s Applicable Closing
Consideration Unit Percentage plus Saltzman’s Applicable Closing Consideration
Unit Percentage.

(e) “Mark Class B Closing Share Percentage” means the amount, expressed as a
percentage, equal to (i) 1.00 minus (ii) the Mark Class A Closing Share
Percentage.

(f) “Mark Closing Consideration” shall equal (i) $15,000,000 minus (ii) (A) the
Closing CC Transaction Expenses multiplied by (B) the Mark Allocation Factor.

(g) “Mark Class A Contingent Share Percentage” means the (i) Applicable
Reallocated Consideration Share Percentage plus (ii) FHB LLC’s Applicable
Reallocated Consideration Unit Percentage plus (iii) Saltzman’s Applicable
Reallocated Consideration Unit Percentage.

(h) “Mark Class B Contingent Share Percentage” means the amount, expressed as a
percentage, equal to (i) 1.00 minus (ii) the Mark Class A Reallocated
Consideration Share Percentage.

(i) “Mark Reallocated Consideration” means (i) the Reallocated Consideration, if
any, multiplied by (ii) the Mark Allocation Factor.

2. The Transfer. Subject to the provisions of this Agreement, Transferor shall
sell, assign, transfer, convey and deliver at the Closing (for the avoidance of
doubt, as such term is defined in the Contribution Agreement) to Transferee (or
a Subsidiary of Transferee as Transferee shall designate) and Transferee (or a
Subsidiary of Transferee as Transferee shall designate) shall purchase and
acquire from Transferor all right, title and interest in and to, the Colony
Mark, pursuant to a Trademark Assignment (the “Trademark Assignment”) in the
form attached hereto as Exhibit A (the “Transfer”). Transferor also agrees, at
the reasonable request of Transferee, to



--------------------------------------------------------------------------------

furnish such further information, to execute and deliver further instruments of
transfer and assignment and to take such other action as Transferee may
reasonably request for the purpose of carrying out the intent of this Section 2.

3. Closing; Closing Consideration. In consideration for the purchase and
acquisition of Colony Mark, at the Closing, Transferee shall deliver to
Transferor:

(a) a number of fully paid, validly issued and nonassessable shares of CFI
Class A Common Stock (rounded to the nearest whole share) equal to the sum of
(i) (A) Mark Closing Consideration divided by (B) the Reference CFI Common Stock
Price, multiplied by (C) the Mark Class A Closing Share Percentage, and
(ii) (A) Mark Reallocated Consideration divided by (B) the Reference CFI Common
Stock Price, multiplied by (C) the Mark Class A Contingent Share Percentage;

(b) a number of fully paid, validly issued and nonassessable shares of CFI Class
B Common Stock (rounded to the nearest whole share) equal to the sum of
(i) (A) Mark Closing Consideration divided by (B) the Reference CFI Common Stock
Price, multiplied by (C) the Mark Class B Closing Share Percentage and
(ii) (A) Mark Reallocated Consideration divided by (B) the Reference CFI Common
Stock Price, multiplied by (C) the Mark Class B Contingent Share Percentage;

4. Contingent Consideration. In addition to the shares issued under Section 3,
in consideration for the purchase and acquisition of Colony Mark, Transferee
shall, at any time any Contingent Units are transferred to the Contributors
pursuant to Section 3.5(h) of the Contribution Agreement, deliver to Transferor:

(a) a number of fully paid, validly issued and nonassessable shares of CFI
Class A Common Stock (rounded to the nearest whole share) equal to (i) such
number of Contingent Units transferred pursuant to Section 3.5(h) of the
Contribution Agreement at such time multiplied by (ii) the Mark Allocation
Factor multiplied by the Mark Class A Contingent Share Percentage (together with
any cash, property or securities that would have been declared in respect of
such CFI Class A Common Stock between Closing and the date of the applicable
issuance had such shares of CFI Class A Common Stock been issued at Closing);
and

(b) a number of fully paid, validly issued and nonassessable shares of CFI Class
B Common Stock (rounded to the nearest whole share) equal to (i) such number of
Contingent Units transferred pursuant to Section 3.5(h) of the Contribution
Agreement at such time multiplied by (ii) the Mark Allocation Factor multiplied
by the Mark Class B Contingent Share Percentage (together with any cash,
property or securities that would have been declared in



--------------------------------------------------------------------------------

respect of such CFI Class B Common Stock between Closing and the date of the
applicable issuance had such shares of CFI Class B Common Stock been issued at
Closing) (the shares of CFI Class A Common Stock and CFI Class B Common Stock
issued under Section 3 and this Section 4, the “Consideration”).

5. OP Common Units to CFI. In order to effectuate the payment obligations under
Section 3 or Section 4 of this Agreement, at the time that any such payment
becomes due, CFI shall issue to Transferee the applicable number of shares of
CFI Class A Common Stock and CFI Class B Common Stock in exchange for a number
of OP Common Units equal to the aggregate number of shares of such CFI Class A
Common Stock and CFI Class B Common Stock so issued.

6. Certain Covenants of Transferee Group.

(a) At all times following the Closing until the final determination of the
number of shares to be delivered by Transferee pursuant to Section 4, Transferee
or CFI, as the case may be, shall use its reasonable best efforts to retain the
pro rata portion of any cash, property or securities that are declared or paid
on any then outstanding shares of CFI Class A Common Stock and CFI Class B
Common Stock such that Transferee can meet its obligations pursuant to the
parentheticals at the end of each of Section 4(a) and Section 4(b) of the
Agreement.

(b) At all times following the Closing until the final determination of the
number of shares to be delivered by Transferee pursuant to Section 4, CFI shall
reserve a sufficient number of authorized but unissued shares of CFI Class A
Common Stock and CFI Class B Common Stock to meet its obligations under this
Agreement.

7. Deliveries at Closing. On the Closing Date, each of Transferor and Transferee
shall deliver to the other party counterparts of the Trademark Assignment, duly
executed by such party.

8. Conditions Precedent.

(a) Conditions to Each Party’s Obligations. Transferor’s and Transferee Group’s
obligations to consummate the transactions contemplated herein shall be subject
to the satisfaction (or waiver) of each of the following conditions precedent:

(i) The transactions contemplated by the Contribution Agreement at the Closing
shall have been consummated, or shall be consummated substantially concurrently
with the consummation of the Transfer hereunder; and

(ii) As of the Closing Date, no Law shall have been enacted, entered,
promulgated or enforced by an Authority that prohibits or makes illegal the
consummation of the transactions contemplated by this Agreement and no Order
preventing the consummation of the transactions contemplated by this Agreement
shall be in effect.



--------------------------------------------------------------------------------

(b) Conditions to Transferor’s Obligations. Transferor’s obligation to
consummate the transactions contemplated herein shall be subject to the
satisfaction (or waiver) of each of the following conditions precedent:

(i) All of the representations and warranties of CFI and Transferee in
Section 11 of this Agreement shall be true and correct in all respects as of the
date of this Agreement and the Closing Date as though made on and as of the
Closing Date; and

(ii) Each of CFI and Transferee shall have performed and complied with, in all
material respects, each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by it at or before the Closing.

(c) Conditions to Transferee Group’s Obligations. Transferee Group’s obligation
to consummate the transactions contemplated herein shall be subject to the
satisfaction (or waiver) of each of the following conditions precedent:

(i) All of the representations and warranties of Transferor in Section 10 of
this Agreement shall be true and correct in all respects as of the date of this
Agreement and the Closing Date; and

(ii) Transferor shall have performed and complied with, in all material
respects, each agreement, covenant and obligation required by this Agreement to
be so performed or complied with by him at or before the Closing.

9. Termination.

(a) This Agreement and the transactions contemplated herein may be terminated at
any time prior to the Closing: (i) by mutual consent of CFI and Transferor or
(ii) by either Transferor or CFI if there shall have been a breach by the other
party of any of the representations, warranties, covenants or obligations
contained herein, which breach would result in the failure to satisfy any
condition set forth in Section 8, and in any such case such breach shall be
incapable of being cured or, if capable of being cured, shall not have been
cured within 30 calendar days after written notice thereof shall have been
received by the party alleged to be in breach.

(b) This Agreement and the transactions contemplated herein shall terminate
automatically without any further action by any party upon the termination of
the Contribution Agreement.



--------------------------------------------------------------------------------

(c) If validly terminated pursuant to Section 9(a), this Agreement shall
forthwith become void, and there shall be no further obligations or liabilities
on the part of any party hereto to any other party pursuant to or in connection
with this Agreement; provided, however, that nothing in this Section 9(c) shall
relieve any party from liability for fraud or any willful breach occurring prior
to termination of this Agreement.

10. Representations and Warranties of Transferor. Transferor represents and
warrants to Transferee Group as follows:

(a) Organization. Transferor is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Transferor has all requisite corporate, company or other power and authority to
conduct its business as it is now being conducted and to own, lease and operate
its properties, rights and assets.

(b) Authorization, Execution and Enforceability. Transferor has the necessary
limited liability company power and authority to execute and deliver this
Agreement and the Trademark Assignment and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Trademark Assignment and the performance by Transferor of the
transactions contemplated by this Agreement and the Trademark Assignment have
been duly and validly authorized by all necessary corporate, company or other
action on the part of Transferor and no other corporate, company or other
proceedings on the part of Transferor are necessary to authorize the execution,
delivery and performance of this Agreement and the Trademark Assignment. This
Agreement and the Trademark Assignment has been duly executed and delivered by
Transferor and, assuming the due authorization, execution and delivery of this
Agreement and the Trademark Assignment by CFI and Transferee, constitute valid
and binding obligations of Transferor, enforceable against Transferor in
accordance with their respective terms, except that such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting or relating to enforcement or creditors’ rights generally
and (ii) general equitable principles.

(c) No Conflict; Consents. Neither (i) the execution, delivery and performance
of this Agreement and the Trademark Assignment by Transferor nor (ii) the
consummation of the transactions hereby and thereby shall (a) violate, conflict
with or result in the breach of the Organizational Documents of Transferor;
(b) conflict with or violate any Law applicable to Transferor; (c) result in a
breach or default under, or create in any Person the right to terminate, cancel,
accelerate or modify, or require any notice, consent or waiver, or result in the
creation of any Encumbrance upon any of the properties or assets of Transferor,
under any Contract to which such Transferor or any of its respective properties,
rights, or assets may be bound, except in the case of clauses (b) or (c), as
would not materially impede or delay the consummation of the transactions
contemplated by this Agreement and the Trademark Assignment. No Consent of any
Authority is required to be obtained or made by or with respect to



--------------------------------------------------------------------------------

Transferor in connection with the execution, delivery and performance of this
Agreement and the Trademark Assignment and the transactions contemplated hereby
or thereby, except for such Consent that, if not obtained or made, would not
materially impede or delay the consummation of the transactions contemplated by
this Agreement and the Trademark Assignment.

(d) Title. Transferor has good and valid title to the Colony Mark, free and
clear of Encumbrances (other than pursuant to the transactions contemplated by
this Agreement and the Contribution Agreement). At the Closing, good and valid
title to the Colony Mark, free and clear of any and all encumbrances, will pass
to Transferee. As of the date of this Agreement, Transferor is, and as of the
Closing Date, Transferee will be the owner of all right, title and interest in
and to the Colony Mark, free and clear of any Encumbrances. Transferor has not
caused or permitted any Encumbrances to be placed against the Colony Mark, other
than as contemplated by the Contribution Agreement or any Ancillary Document.

11. Representations and Warranties of Transferee Group. Each of CFI and
Transferee represent and warrant to Transferor as follows:

(a) Organization. CFI is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland. Transferee is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Transferee has all requisite corporate,
company or other power and authority to conduct its business as it is now being
conducted and to own, lease and operate its properties, rights and assets.

(b) Authorization, Execution and Enforceability. CFI and Transferee have the
necessary corporate and limited liability company power and authority to execute
and deliver this Agreement and the Trademark Assignment and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Trademark Assignment and the performance by CFI and Transferee
of the transactions contemplated by this Agreement and the Trademark Assignment
have been duly and validly authorized by all necessary corporate, company or
other action on the part of CFI and Transferee and no other corporate, company
or other proceedings on the part of CFI or Transferee are necessary to authorize
the execution, delivery and performance of this Agreement and the Trademark
Assignment. This Agreement and the Trademark Assignment has been duly executed
and delivered by CFI and Transferee and, assuming the due authorization,
execution and delivery of this Agreement by Transferor, constitute valid and
binding obligations of CFI and Transferee, as applicable, enforceable against
CFI and Transferee in accordance with their respective terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to enforcement or
creditors’ rights generally and (ii) general equitable principles.



--------------------------------------------------------------------------------

(c) No Conflict; Consents. Neither (i) the execution, delivery and performance
of this Agreement and the Trademark Assignment by CFI or Transferee nor (ii) the
consummation of the transactions hereby and thereby shall (a) violate, conflict
with or result in the breach of the Organizational Documents of CFI or
Transferee; or (b) conflict with or violate any Law applicable to CFI or
Transferee or their respective properties or assets, except for such conflict or
violation that would not materially impede or delay the consummation of the
transactions contemplated by this Agreement and the Trademark Assignment. No
Consent of any Authority is required to be obtained or made by or with respect
to CFI or Transferee in connection with the execution, delivery and performance
of this Agreement and the Trademark Assignment, except for any filings or
Consent that may be required for the consummation of the transactions under the
Contribution Agreement and except for such Consent that, if not obtained or
made, would not materially impede or delay the consummation of the transactions
contemplated by this Agreement and the Trademark Assignment.

(d) Class A and Class B Common Stock. The shares of Class A Common Stock and
Class B Common Stock to be issued by CFI and conveyed by Transferee as
Consideration pursuant to this Agreement (the “New Shares”) will, upon such
issuance, be duly authorized, validly issued and outstanding, fully paid and
non-assessable. Upon the conveyance of the Colony Mark by Transferor in the
manner contemplated under this Agreement, Transferor will acquire the beneficial
and legal title to the New Shares, free and clear of all Encumbrances except for
Encumbrances created pursuant to this Agreement, or the Ancillary Documents to
which any party hereto is a party and for restrictions on transfer imposed under
federal and state securities Laws and the Organizational Documents of CFI.

12. Further Assurances. Transferor and Transferee Group agree that at any time
or from time to time after the Closing, each party, at the request and expense
of the other, shall execute and deliver to the other all such instruments and
documents or further assurances as the other party may reasonably request in
order to sell, assign, transfer, convey and deliver to Transferee all of
Transferor’s right, title and interest in and to the Colony Mark as contemplated
hereby.

13. Actions of CFI. All amendments, modifications, waivers, elections and
determinations of CFI under or with regard to this Agreement shall be made only
with the prior approval of the Special Committee or its designees (or, if the
Special Committee has determined to dissolve itself, a majority of the
Independent Directors).

14. Indemnification. From and after the Closing, no party shall have any other
recourse, or right to make any claim, for any breach under or in connection with
this Agreement or the Trademark Assignment other than as contemplated by the
Contribution Agreement (including with respect to any representation, warranty,
covenant or agreement hereunder) and any claim for such breach may only be made
pursuant to, and on the express terms and limitations set forth in Section 10 of
the Contribution Agreement. The parties acknowledge that the rights and remedies
set forth in Section 10 of the Contribution Agreement shall be the sole and
exclusive rights and remedies of the parties under or in connection with this
Agreement.



--------------------------------------------------------------------------------

15. Notices. All notices, requests, demands and other communications required or
permitted hereunder must be made in writing and will be deemed to have been duly
given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the third Business Day after certified mailing or the date
of the return receipt acknowledgment, if mailed, postage prepaid, by certified
or registered mail, return receipt requested; (c) on the date of transmission,
if sent by email; or (d) on the date of requested delivery if sent by a
recognized overnight courier:

 

If to Transferor, to:           

New Colony Holdings, LLC

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Director - Legal

Email: ColonyLegal@colonyinc.com

With a copy to:   

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East

Los Angeles, CA 90067-3010

Attention: Frank Reddick, Esq.

Email: freddick@AkinGump.com

and   

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

   Attention:  

Howard L. Ellin, Esq.

Kenneth M. Wolff, Esq.

  

Email: howard.ellin@skadden.com

            kenneth.wolff@skadden.com

or to such other person or address as Transferor may furnish to the other
parties in writing in accordance with this Section 15.

 

If to CFI or Transferee, to:       

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Special Committee

With a copy to:   

Wachtell, Lipton, Rosen & Katz

51 W 52nd St

New York, NY 10019

   Attention:  

Adam O. Emmerich, Esq.

DongJu Song, Esq.

  

Email: aoemmerich@wlrk.com

            dsong@wlrk.com



--------------------------------------------------------------------------------

or to such other person or address as CFI may furnish to the other parties in
writing in accordance with this Section 15.

16. Entire Agreement. This Agreement, the Trademark Assignment and the
Contribution Agreement, including the exhibits and schedules hereto and thereto,
embodies the entire agreement and understanding of the parties in respect of the
subject matter contained herein and supersedes all prior agreements and the
understandings between the parties with respect to the subject matter of this
Agreement. No discussions regarding, or exchange of drafts or comments in
connection with, the transactions contemplated herein will constitute an
agreement among the parties hereto. Any agreement among the parties will exist
only when the parties have fully executed and delivered this Agreement.

17. Amendment and Modification. Subject to applicable Law, this Agreement may be
amended or modified from time to time prior to the Closing, with respect to any
of the terms contained herein, except that all amendments and modifications must
be set forth in a writing duly executed by CFI and Transferor.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. This Agreement will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. This Agreement may be executed by facsimile or
pdf signature and a facsimile or pdf signature will constitute an original for
all purposes. At the request of any party, the parties will confirm a facsimile
of pdf transmission by signing a duplicate original document.

19. Severability. If any term or other provision of this Agreement is held to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other terms and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economics or legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. Upon determination that any term or other provision hereof
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

20. Assignment. This Agreement and each party’s respective rights hereunder may



--------------------------------------------------------------------------------

not be assigned by operation of Law or otherwise at any time except as expressly
set forth herein without the prior written consent of the other party. Any
assignment or purported assignment in violation of this Section 20 will be void
and of no legal force or effect.

21. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. Each party hereto
stipulates that any dispute or disagreement between or among any of the parties
hereto as to the interpretation of any provision of, or the performance of
obligations under, this Agreement shall be commenced and prosecuted in its
entirety in, and consents to the exclusive jurisdiction and proper venue of, the
Delaware Court of Chancery (and if the Delaware Court of Chancery shall be
unavailable, any federal court located within the State of Delaware), and each
party hereto consents to personal and subject matter jurisdiction and venue in
such courts and waives and relinquishes all right to attack the suitability or
convenience of such venue or forum by reason of its present or future domiciles,
or by any other reason, for any such dispute or disagreement. The parties hereto
acknowledge that all directions issued by the forum court, including all
injunctions and other decrees, will be binding and enforceable in all
jurisdictions and countries.

22. WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO A JURY TRIAL OF ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
MAKING, PERFORMANCE OR INTERPRETATION THEREOF, INCLUDING FRAUDULENT INDUCEMENT
THEREOF.

23. Specific Performance. Each party acknowledges and agrees that the other
parties would be irreparably damaged (and would not have adequate remedies at
law) in the event that the covenants set forth in this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that each party hereto will be entitled to an injunction
to specifically enforce the terms of this Agreement, without obligation to post
any bond, solely in the courts specified in Section 21 (Governing Law and
Venue), in addition to any other remedy to which such party may be entitled
hereunder, at law or in equity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Colony Mark
Transfer Agreement as of the date first written above.

 

TRANSFEROR: New Colony Holdings LLC By:  

/s/ Mark M. Hedstrom

  Name:   Mark M. Hedstrom   Title:   Vice President TRANSFEREE GROUP: Colony
Financial, Inc. By:  

/s/ John L. Steffins

  Name:   John L. Steffins   Title:   Chairman of the Special Committee CFI RE
Masterco, LLC By:  

/s/ Mark M. Harmeling

  Name:   Mark M. Harmeling   Title:   Vice President

[Signature Page to Colony Mark Transfer Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TRADEMARK ASSIGNMENT

THIS TRADEMARK ASSIGNMENT (this “Assignment”) is made as of this      day of
                    , 2015, by and between New Colony Holdings, LLC (the
“Assignor”) and CFI RE Masterco, LLC (“Assignee”).

WHEREAS, Assignor and Assignee, among others, are parties to that certain Colony
Mark Transfer Agreement dated                     , 2014 (the “Transfer
Agreement”);

WHEREAS, all capitalized terms used in this Assignment which are not defined
herein shall have the respective meanings referenced in the Transfer Agreement;
and

WHEREAS, pursuant to the Transfer Agreement, Assignor wishes to sell, assign,
transfer, convey and deliver to Assignee, and Assignee wishes to purchase and
acquire from Assignor, all of Assignor’s right, title and interest in and to the
Colony Mark.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged:

Assignor does hereby assign, transfer, convey and deliver to Assignee, all
right, title and interest in and to the Colony Mark, together with all rights to
sue, counterclaim, and to collect damages, payments and equitable relief for all
legal and equitable claims of past, present, and future infringements or other
violations thereof, any rights to protection of interest in the Colony Mark and
all income, royalties, damages and payments now or hereafter due or payable with
respect thereto, for its own use and benefit and for the use and on behalf of
its successors, assigns or other legal representatives.

Assignor shall, from time to time, at the request of Assignee, and without
further expense to Assignee, execute and deliver such other instruments of
conveyance and transfer (including powers of attorney) as Assignee may
reasonably request, and take such other actions as Assignee reasonably may
request, in order to consummate the transactions contemplated hereby, to
transfer full right, title, and interest to the Colony Mark in Assignee and to
vest in Assignee good and marketable title to the Colony Mark.

This Assignment shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

13



--------------------------------------------------------------------------------

This Assignment may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. This Assignment will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties. This Assignment may be executed by facsimile or pdf signature and a
facsimile or pdf signature will constitute an original for all purposes. At the
request of any party, the parties will confirm a facsimile of pdf transmission
by signing a duplicate original document.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Trademark Assignment to be executed
as of the date first written above.

 

ASSIGNOR: New Colony Holdings, LLC By:  

 

  Name:   Title: ASSIGNEE: CFI RE Masterco, LLC By:  

 

  Name:   Title: